— Appeal by the defendant from a judgment of the County Court, Orange County (Byrne, J.), rendered November 17, 1990, convicting him of attempted burglary in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant, who, during the plea allocution, admitted he acted as "lookout” for others whom he knew entered a commercial building and stole property, claims he has been sentenced for a crime he did not commit. That claim is not *828properly before us (see, People v Pellegrino, 60 NY2d 636; People v Gonzalez, 121 AD2d 562; see also, People v Riley, 120 AD2d 752), and, in any event, is without merit (see, People v Wright, 129 AD2d 600). Moreover, the record establishes that defendant was provided with meaningful legal representation (cf., People v Brown, 45 NY2d 852; see, People v Baldi, 54 NY2d 137). Bracken, J. P., Sullivan, Balletta and Copertino, JJ., concur.